EXHIBIT A
Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                                                                           Bent Mountain, Virginia


                                                                                                           Virginia Scientist-Community Interface
                                                                                                                                 Public Comment
                                                                                                                       Submitted August 1st, 2021


Geology, Hydrology, Ecology, and Soils may present challenges
for construction of the Mountain Valley Pipeline near Bent
Mountain, Virginia
    Executive Summary
    • We draw on scientific literature and publicly available data to describe challenges to MVP stream and wetland
      crossing construction in the Bent Mountain, Virginia area.
    • The area assessed is underlaid by aquifers that are highly susceptible to contamination by human activities

    • Headwater streams, like those found near Bent Mountain, are critical to overall river system health
    • Analysis of soils data shows severe limitations for and sensitivity to construction activities
    • We strongly recommend that MVP be required to conduct field-based geotechnical feasibility assessments for
      all stream and wetland crossings.

 About this substantive formal comment: This independent review was conducted by the Virginia Scientist-Community Interface (V-SCI).
 V-SCI is a graduate student organization dedicated to reviewing and synthesizing science related to environmental issues. V-SCI analysts on
 this project include PhD students with formal training and expertise in hydrology, ecology & evolution, and environmental restoration. We are
 happy to discuss our findings in more detail if we can be of greater service.
 Corresponding author: Sam Bickley (slb0035@auburn.edu). See page 6 for a complete list of authors and reviewers.




Contents
1     Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
2     Aquifers underlying Bent Mountain are sensitive to contamination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
3     Degradation of Headwater Streams impacts the entire watershed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
4     Groundwater and surface water are an interconnected hydrologic system . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
5 Analysis of soil characteristics in the Bent Mountain area . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
5.1 Specific concerns for Bent Mountain MVP stream and wetland crossings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
5.2 Overall implications of soils analysis for MVP . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
6     Endangered species near Bent Mountain . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
7     Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

1. Introduction                                                                   is not grounded in the best available science or engineer-
                                                                                  ing practices.
Mountain Valley Pipeline (MVP) crosses sensitive and rugged
environments throughout its proposed route. This includes                              In this public comment, we use publicly available environ-
steep, rocky terrain in highly sensitive stream and wetland                       mental data and scientific literature to elucidate the threats of
habitat. There is little or no precedent for major construction                   MVP construction in just one of these sensitive and unique en-
throughout many of these environments, so the construction                        vironments along its proposed route. Bent Mountain, Virginia
challenges that MVP would likely face in stream and wetland                       is a headwater area for the Roanoke River watershed located
crossing construction, and environmental impacts resulting                        southwest of Roanoke in the Blue Ridge Mountains. Like
from failures, are difficult to predict. MVP’s assumption                         many areas crossed by MVP, it is an ecologically important
that the same mitigation plan and general construction                            area with highly interconnected hydrology. Within the vicinity
will work similarly across numerous sites, without thor-                          of Bent Mountain, MVP has proposed to cross 40 wetlands
ough field-based feasibility and geotechnical assessments,                        and 26 streams.


                                                                            1 of 8
Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                                                                           Bent Mountain, Virginia



     In Section 2, we describe how Bent Mountain is underlain       “abundantly supplied” with limestone springs (Wood 1944).
by aquifers that are susceptible to contamination by humans,             Aquifers in the Blue Ridge province are either crystalline-
and help provide drinking water to communities across Vir-          rock aquifers (under Bent Mountain) or carbonate-rock
ginia (USGS, 2014). In section 3, we describe how small             aquifers. In the Blue Ridge crystalline-rock aquifers, water
headwater streams, like those crossed by MVP on Bent Moun-          is relatively young, which means it has not spent long within
tain, provide valuable aquatic habitat and ecosystem services       the aquifer and recharge rates are fast. Because of this fast
and disturbance within their riparian zone represents a threat      recharge rate, in aquifers such as those in the Bent Moun-
to these important ecosystems. In section 4, we summarize lit-      tain area “human activities near a well are likely to have a
erature describing the considerable connectedness of ground-        substantial effect on the quality of water withdrawn from
water and surface water, especially in the Blue Ridge EPA           that well” (USGS 2014).
Level III ecoregion. In Section 5, we demonstrate that soils
data from the U.S. Geological Survey show severe limitations
construction of MVP stream and wetland crossings based on           “Some of these aquifers
soil types and hydrologic characteristics of the Bent Mountain
area.                                                                 are among the most
     In section 6, we discuss why increased sediment input
to streams on Bent Mountain would represent a significant           vulnerable in the Nation
danger to aquatic habitat because every stream crossing is des-
ignated as one or more of the following: Orangefin madtom,
                                                                     to contamination from
Stockable Trout, Natural Trout, Coldwater Fishery, or Non-
listed mussels habitat. The area is also within the federally
                                                                         chemicals with
protected range for the Roanoke Logperch, and historical pol-           human-related or
lutant spills indicate that stream degradation in these waters
can have a devastating impact on the species.                          geologic sources”
     In addition to construction on steep slopes, the Bent Moun-
tain aquifer is shallow, with 22 of the crossings on Bent
                                                                          (USGS 2014)
Mountain occurring where the water table is only 0.5 feet
deep (See supplemental data in Excel sheet submitted with               In the Bent Mountain area, crystalline rock aquifers also
this comment). Because of the shallow aquifer, bore pits            have higher levels of phosphorus than other aquifers. Blue
used for conventional bore crossings (on Bent Mountain,             Ridge carbonate-rock aquifers are karst aquifers, found just
11 wetland and 15 stream crossings use conventional bore            north of Bent Mountain area within Roanoke County, and
methods) will be dug directly into Bent Mountain’s shallow          are “highly susceptible to contamination” compared to other
aquifer, which many residents use for drinking water (Dashiell,     types of aquifers in the area (USGS 2014). Some Blue Ridge
2018). Because of the considerable hydrological connection          carbonate-rock groundwater wells tested had water ages of
between groundwater and surface water (described in sections        just a few days, indicating rapid transport of water through
2 and 4), dewatering of these bore pits may impact ground-          the bedrock conduits.
water sources and lead to alterations of the wetlands they sus-         Combined, these Blue Ridge aquifers underlie an area with
tain. Because geological, terrain, and soil characteristics         40 million people in 10 states. “The amount of water pumped
on Bent Mountain are highly heterogeneous, field-based              from domestic (private) wells tapping these aquifers—more
site-specific planning and geotechnical analysis must take          than 550 million gallons per day—is among the largest in the
place before construction begins.                                   Nation (USGS 2014). Some of these aquifers are among the
                                                                    most vulnerable in the Nation to contamination from chemi-
2. Aquifers underlying Bent Mountain are                            cals with human-related or geologic sources (USGS 2014).”
                                                                    Importantly, streamflow in Blue Ridge streams is “sustained
sensitive to contamination                                          by discharge of groundwater from the aquifer”, but “these
Roanoke County is an area of “unusual phyto-geographical            aquifers are a major source of water and contaminants to
interest” with at least 1025 species and varieties of vascular      streams and estuaries such as the Chesapeake Bay and the
plants” (Wood 1944). Parts of Bent and Poor Mountains form          Albemarle-Pamlico Sound (USGS 2014)”. This highlights the
a plateau with an elevation of approximately 3000 feet. Rain-       tight connections between groundwater and surface water in
fall in this mountainous region is higher than other parts of the   the Blue Ridge province.
county and “conditions are more suitable for plants of northern
affinity, which, indeed, seem to occur here more frequently          3. Degradation of Headwater Streams im-
than elsewhere in the county.” The Blue Ridge portion of
                                                                     pacts the entire watershed
Roanoke County (including Bent Mountain) is “occupied by
Pre-Cambrian crystalline rocks (gneisses and schists) which         Streams and wetlands surrounding Bent Mountain are a part
weather readily, producing a heavy, red soil”, and the region is    of the headwaters of the Roanoke River. Headwater streams


                                                               2 of 8
Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                                                                           Bent Mountain, Virginia



are widely recognized as providing valuable aquatic habitat        Roanoke River. Wallace and Eggerts (2015) further highlight
for a variety of aquatic species and it has been recognized that   the tight linkage between changes to the terrestrial environ-
“the biological integrity of entire river networks may be          ment and headwater streams, stating that “the replacement of
greatly dependent on the individual and cumulative im-             forested land and riparian habitats with impervious surfaces,
pacts occurring in the many small streams that constitute          such as roads and rooftops, alters stream hydrology and ge-
their headwaters. (Meyers et al. 2007) ”. Put simply, the          omorphology (Elmore and Kaushal 2008, Finkenbine et al.
health of the entire river network can be compromised when         2000, Paul and Meyer 2001, Rose and Peters 2001).” Wallace
headwaters are degraded. Headwater streams also provide im-        and Eggerts (2015) also point to significant sediment inputs
portant ecosystem services. For example, headwater streams         from logging roads and skid trails having negative effects on
disproportionately remove and transform large amounts of           instream aquatic organisms, and that this effect was most pro-
nitrogen inputs to their watershed, reducing nitrogen loads to     nounced following rainstorms during construction. A study
downstream waters (Peterson et al. 2001).                          of land use impacts on southern Appalachian streams found
                                                                   that “cumulative impacts due to landscape alteration under
                                                                   study conditions were much greater during storm events” and
                                                                   thus policy should not be based on baseflow conditions but
  The health of the entire                                         instead consider the combined impacts of land use and storm
   river network can be                                            flow (Bolstad and Swank 1997).

   compromised when                                                4. Groundwater and surface water are an
      headwaters are                                               interconnected hydrologic system

         degraded                                                  MVP has failed to adequately evaluate hydrologic connectiv-
                                                                   ity when predicting the impacts of construction in the Bent
                                                                   Mountain area. Headwater streams, wetlands, and ground-
    Forest cover in headwater streams is important to ecosys-      water form a complex hydrologic network, and “hillslopes,
tem health not only locally, but throughout the river system       headwater streams, and downstream waters are best described
and headwater stream health is linked to the health of the         as individual elements of integrated hydrological systems”
terrestrial ecosystem. Headwater ecosystems in the South-          (Nadeau et al. 2007). Groundwater and surface water can
ern Appalachians are highly sensitive to deforestation, espe-      be considered part of the same system. Groundwater flows
cially riparian deforestation (England and Rosemond 2004).         into surface water and sustains perennial streams, and
This sensitivity to riparian deforestation is important, because   surface water also frequently contributes to groundwater
maintaining intact riparian vegetation is crucial to ensuring      (Winter et al. 2007), highlighting the connected nature of
stream channel stability, thereby reducing stream bank and         ground and surface waters.
gully erosion (Zaimes et al. 2019).                                    Even supposed “geographically isolated wetlands” occur
    In addition to the loss of riparian zone vegetation, land      on a gradient of hydrological connectedness and the notion
use changes within headwater watersheds can lead to changes        that they are not connected is not scientifically supported (Cal-
to stream morphology and sedimentation dynamics. A survey          houn et al. 2017). In a review of wetlands not located directly
of 44 headwater streams in the southern Blue Ridge province        in a stream’s floodplain (non-fluvial wetlands; NFW), Lane
found that forested headwater streams had greater channel          et al. (2018) describe how during wet conditions, “wetlands
width when compared to pasture/grassland streams, which            were observed connecting to streams over long distances
resulted in increasedinstream habitat, and that bed particle       (up to 37 km; Vanderhoof and Alexander 2016).Ameli and
size increased with watershed area (Leigh 2010). Finer bed         Creed (2017) found that both surface water and groundwater
particles in small streams suggests that disturbances to these     inputs from NFWs contributed to river flows, with surface
headwater streams could result in increased transport of bed       inputs affecting flows up to 8 km from the river system (and
sediment downstream. In a study of four Blue Ridge head-           groundwater flows affecting the river system up to 30 km
water streams, human disturbance has also been shown to            away).” Put simply, as these wetlands are lost, connectivity
increase the percentage of particles ≤ 2 mm found in rif-          decreases.
fle habitat (Price and Leigh 2006). Price and Leigh (2006)             Studies also suggest that there is connectivity among
also characterized riffle and pool habitat at each stream, find-   groundwater sources. A study of stream discharge in two
ing riffle habitat among all streams ranged from 20-35%, and       small Appalachian watersheds found that as groundwater flow
pool habitat among all streams ranged from 1.3-7.0%.               decreases in one stream, it simultaneously increases in the
    An extensive review by Wallace and Eggerts (2015)              adjacent watershed, suggesting that groundwater between wa-
highlights the fact that headwater streams in the south-           tersheds is connected in the southern Appalachian mountains
central Appalachians are important habitats and are im-            (Huff et al. 1977).
portant to protecting major river systems, including the


                                                              3 of 8
Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                                                                           Bent Mountain, Virginia



5. Analysis of soil characteristics in the                                       be required at those sites. A separate 50 of the 66 stream and
Bent Mountain area                                                               wetland crossing sites assessed (76%) are defined by NCSS
                                                                                 to be “Very limited” for shallow excavation projects.
We assessed soils data for the Bent Mountain area using Na-                          This shallow excavation classification is defined by NCSS
tional Cooperative Soil Survey (NCSS) data (Soil Survey Staff,                   as follows:
2021). NCSS is a service of the U.S. Department of Agri-
culture (USDA) and other federal agencies 1 , and provides                               “The ratings are based on the soil properties that
publicly available data on soil properties that are widely used                          influence the ease of digging and the resistance
throughout environmental research and management appli-                                  to sloughing. Depth to bedrock or a cemented
cations. Tables 1 and 2 demonstrate potential challenges                                 pan, hardness of bedrock or a cemented pan, the
for construction of MVP wetland and stream crossings,                                    amount of large stones, and dense layers influ-
respectively, based on inherent soil properties. See tables                              ence the ease of digging, filling, and compact-
on pages 7 and 8. Descriptions of the soil characteristics in                            ing. . . ‘Very limited’ indicates that the soil has
Tables 1 and 2 are taken directly from or summarized from                                one or more features that are unfavorable for the
the NCSS descriptions.                                                                   specified use. The limitations generally cannot
    Scientists at NCSS developed these soil classification data                          be overcome without major soil reclamation,
to “help the land users identify and reduce the effects of soil                          special design, or expensive installation proce-
limitations on various land uses.” They are based on exten-                              dures. Poor performance and high maintenance
sive soil surveys by scientists paired with models that allow                            can be expected.” (emphasis added, Soil Survey
scientists “to predict with a considerable degree of accuracy                            Staff, 2021; “specified use” refers to excavating
the kind of soil or miscellaneous area at a specific location                            in the top 0-6ft of depth)
on the landscape.” However, these data are not intended to                           At all of the sites assessed, the soil rutting hazard as-
be a standalone tool, and “If intensive use of small areas is                    sessed by NCSS was either “moderate” or “severe.” NCSS
planned, onsite investigation is needed to define and locate                     describes this soil rutting hazard classification as follows:
the soils and miscellaneous areas” (Soil Survey Staff, 2021).
                                                                                         “Ratings are based on depth to a water table, rock
5.1 Specific concerns for Bent Mountain MVP                                              fragments on or below the surface, the Unified
     stream and wetland crossings                                                        classification of the soil, depth to a restrictive
Our analysis showed that inherent properties of the soil and ter-                        layer, and slope. The hazard is described as slight,
rain present challenges for MVP construction throughout the                              moderate, or severe. A rating of ‘slight’ indicates
Bent Mountain area. It is important to note that the challenges                          that the soil is subject to little or no rutting. ‘Mod-
themselves are highly heterogeneous, so extensive field-based                            erate’ indicates that rutting is likely. ‘Severe’
site-by-site planning is important to overcoming these issues.                           indicates that ruts form readily.” (emphasis
                                                                                         added, Soil Survey Staff, 2021)
                                                                                     MVP has proposed to use the conventional bore crossing
   76% of stream and                                                             method at 26 of the 66 sites assessed. All except two of these
                                                                                 proposed 26 boring crossings are ”Very limited” for shallow
 wetland crossing sites                                                          excavations, indicating that “major soil reclamation, special
assessed are defined by                                                          design, or expensive installation procedures” will generally be
                                                                                 called for to complete the bore pit excavation, and that “poor
       the National                                                              performance and high maintenance can be expected” (quote
                                                                                 from Soil Survey Staff, 2021). They are also all ranked as
Cooperative Soil Survey                                                          having either “moderate” or “high” potential steel corrosion,
                                                                                 which could become an additional complicating factor.
 to be “Very limited” for                                                            Eighteen of the 26 boring sites near Bent Mountain
   shallow excavation                                                            have an estimated water table depth of 2.3 feet or shal-
                                                                                 lower. The average boring pit depth at these sites is 23.6
         projects.                                                               feet, which means that these sites would require extensive
                                                                                 pumping. Soils at these sites range from “well-drained” to
                                                                                 “poorly drained,” which means that the pumping and dispersal
    For example, at 22 of the 66 stream and wetland crossing                     rates for these sites is likely to vary widely. MVP’s stated
areas we assessed, NCSS estimates the water table to be only                     rationale for selecting the boring crossing method is to avoid
0.5 feet deep, which indicates that considerable pumping will                    impacts to the imperiled Orangefin Madtom and protected
   1 The National Cooperative Soil Survey is a joint effort of the United States Department of Agriculture and other Federal agencies, State agencies including

the Agricultural Experiment Stations, and local agencies. The Natural Resources Conservation Service (NRCS) has leadership for the Federal part of the
National Cooperative Soil Survey.


                                                                           4 of 8
Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                                                                           Bent Mountain, Virginia



trout that may be present in these streams, but field-based and        This area also falls within the federally protected range for
site-specific planning and monitoring has not been conducted      Roanoke logperch. Bottom Creek Watershed, including Bent
to describe the feasibility at each of these unique crossings.    Mountain, comprises headwaters for “probably the largest,
    Numerous additional NCSS soil classifications in the          most important population in this species’ range” in the upper
Bent Mountain area suggest challenges for MVP that call           Roanoke River (Hester and Smith, 2007). In 1991, a manure
for extensive field testing, planning, and additional alter-      spill in a nearby Upper Roanoke River headwater stream, El-
nate route assessment to avoid these challenges. We have          liott Creek, resulted in the death of an estimated 300 Roanoke
assembled these into a spreadsheet that can be reviewed in        logperch. This was “one of the most destructive” events for
the attached Excel document. The issues mentioned in this         the species according to the USFWS recovery plan for species
report are only a few of the concerns raised by NCSS soil         (Moser, 1992). From this incident it is clear that pollution in
classifications for crossings in the Bent Mountain area. The      these headwater streams has an impact on the Roanoke log-
challenges presented by this unique terrain should be met with    perch, but MVP has not explicitly considered their presence
field-based assessments, extensive and transparent planning,      downstream in selecting crossing methods in this area.
and in-stream monitoring.                                              Downstream from Bent Mountain, Bottom Creek is im-
                                                                  paired for temperature. Riparian tree removal related to MVP
                                                                  stream and wetland crossing removal could feasibly exacer-
5.2 Overall implications of soils analysis for MVP
                                                                  bate this impairment and present further threats to aquatic
This simple analysis of publicly available soil characteristics
                                                                  species.
suggests considerable and variable challenges for construc-
                                                                       Bent mountain also falls within the range of protected
tion of MVP in the Bent Mountain area. Every crossing in
                                                                  habitat for Bog turtles. These turtles are found in Virginia
the area examined contained at least one site characteristic
                                                                  only in the southern Blue Ridge Plateau in wetlands above
that could cause delays, failures, or other challenges. It is
                                                                  610 meters elevation, such as Bent Mountain (elevation 796
not possible to know the extent of these challenges without
                                                                  meters). One of the primary threats to this species is draining
extensive field-based feasibility studies and site characteri-
                                                                  of wet meadows and other wetlands (Mitchell et al., 1991).
zation, which MVP has not conducted. Our soils analysis
also revealed considerable heterogeneity in soil and hydro-
logical properties across stream and wetland crossings in         7. Conclusion
the Bent Mountain area. Due to the challenging and het-           Publicly available data and the best available science demon-
erogeneous terrain, we draw the conclusion that, without          strate the ecological importance, environmental heterogeneity,
sufficient site-by-site planning, feasibility studies, and in-    and sensitivity of Blue Ridge headwater streams and under-
stream monitoring, MVP cannot claim their potential im-           lying aquifers. These areas are crossed repeatedly by MVP
pacts will be minor and temporary.                                without site-specific field-based geotechnical feasibility as-
                                                                  sessments. The natural landscape, including steep slopes,
                                                                  sloughing soils, large boulders, and protected aquatic habitats,
6. Endangered species near Bent Moun-                             all present unique challenges at each crossing site. Lack of in-
tain                                                              dividual field-based feasibility assessments at stream and
Many of the streams near Bent Mountain are designated for         wetland crossing sites demonstrates lack of appreciation
imperiled or protected species. This region is central to the     for this natural heterogeneity, and lack of preparedness
small range of the critically imperiled Orangefin Madtom, and     for the considerable challenges to MVP construction.
there are also designated trout waters that would be impacted          In this comment we provided a preliminary assessment of
by MVP construction.                                              inherent challenges in the Bent Mountain area to demonstrate
                                                                  the unique characteristics present in a relatively short stretch
                                                                  of MVP’s proposed route. Across MVP’s proposed route,
                                                                  variable stream and wetland environments will present
  In 1992, a contaminant                                          unique challenges that warrant individual field-based site
                                                                  assessments and individualized mitigation plans in MVP
   spill in a small stream                                        planning documents.

    near Bent Mountain                                            Conflicts of Interest
  killed an estimated 300                                         This report was prepared by members of Virginia Scientist-
    Roanoke Logperch                                              Community Interface. The analysis presented is entirely our
                                                                  own and does not represent the position of our respective af-
        (Moser, 1992)                                             filiations. Affiliation is for identification purposes only. We
                                                                  have no conflicts of interest to declare.



                                                             5 of 8
Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                                                                           Bent Mountain, Virginia



Authors and Reviewers: V-SCI                                    Hester, W.; K. Smith. 2007. Roanoke Logperch Percina Rex
Authors listed in alphabetical order                                5-year Review: Summary and Evaluation. United States
*Lead section author                                                Fish and Wildlife Service, Virginia Field Office, Glouces-
                                                                    ter, Virginia. URL: https://ecos.fws.gov/doc
*Bickley, Sam, PhD candidate                                        s/five year review/doc1113.pdf,access
School of Forestry and Wildlife Sciences                            ed07/30/2021.
Auburn University
                                                                Huff, D. D., R. J. Luxmoore, J. B. Mankin, and C. L. Be-
Bowes, Benjamin D., Ph.D.                                           govich. 1977. TEHM: A terrestrial ecosystem hydrol-
Department of Engineering Systems and Environment                   ogy model. Page EDFB/IBP-76/8, ORNL/NSF/EATC-
University of Virginia                                              27, 7313500. EDFB/IBP-76/8, ORNL/NSF/EATC-27,
                                                                    7313500. (Available from: http://www.osti.gov
*Saby, Linnea, PhD Candidate                                        /servlets/purl/7313500/)
Department of Engineering Systems and Environment
                                                                Lane, C. R., S. G. Leibowitz, B. C. Autrey, S. D. LeDuc, and L.
University of Virginia
                                                                    C. Alexander. 2018. Hydrological, physical, and chemi-
*Smith, Daniel, PhD Candidate                                       cal functions and connectivity of non-floodplain wetlands
                                                                    to downstream waters: A review. JAWRA Journal of the
Department of Biological Systems Engineering
                                                                    American Water Resources Association 54:346–371.
Virginia Tech
                                                                Lindset, B. D., T. M. Zimmerman, M. J. Chapman, C. A.
                                                                    Cravotta III, and Z. Szabo. 2014. Water quality in the
 References and Additional Reading                                  principal aquifers of the Piedmont, Blue Ridge, and Val-
                                                                    ley and Ridge regions, eastern United States, 1993–2009.
Ameli, A. A., and I. F. Creed. 2017. Quantifying hydro-             Page 120. Circular.
   logic connectivity of wetlands to surface water systems.
   Hydrology and Earth System Sciences 21:1791–1808.            Meyer, J. L., D. L. Strayer, J. B. Wallace, S. L. Eggert, G.
                                                                   S. Helfman, and N. E. Leonard. 2007. The contribution
Bolstad, P. V., and W. T. Swank. 1997. Cumulative impacts          of headwater streams to biodiversity in river networks.
    of landuse on water quality in a southern appalachian          JAWRA Journal of the American Water Resources Asso-
    watershed. Journal of the American Water Resources             ciation 43:86–103.
    Association 33:519–533.
                                                                Mitchell, J. C., K. A. Buhlmann, and C. H. Ernst. 1991. Bog
Calhoun, A. J. K., D. M. Mushet, L. C. Alexander, E. S.             turtle, Clemmys muhlenbergii. In K. Terwiiliger (coord.),
    DeKeyser, L. Fowler, C. R. Lane, M. W. Lang, M. C.              Virginia’s Endangered Species, pp. 457- 459. McDonald
    Rains, S. C. Richter, and S. C. Walls. 2017. The sig-           and Woodward Publ. Co., Blacksburg, Va
    nificant surface-water connectivity of “geographically
    isolated wetlands.” Wetlands 37:801–806.                    Moser, G. A. 1992. Roanoke Logperch (Percina rex) Recovery
                                                                   Plan. Region Five U.S. Fish and Wildlife Service. New-
Dashiell, J. 2018. Impacts from Florence raise concerns            ton Corner, Massachusetts. URL: https://ecos.f
   from pipeline opponents. WHSV3. URL: https:                     ws.gov/docs/recovery plan/920320a.pdf,
   //www.whsv.com/content/news/impacts-                            accessed 07/30/2021.
   from-florence-raise-concerns-from-pi
   peline-opponents-493726701.html                              Nadeau, T.-L., and M. C. Rains. 2007. Hydrological connec-
                                                                   tivity between headwater streams and downstream waters:
David S. Leigh. 2010. Morphology and channel evolution             How science can inform policy. JAWRA Journal of the
   of small streams in the southern Blue Ridge Mountains           American Water Resources Association 43:118–133.
   of western North Carolina. Southeastern Geographer
   50:397–421.                                                  Paul, M. J., and J. L. Meyer. 2001. Streams in the urban
                                                                    landscape. 35.
Elmore, A. J., and S. S. Kaushal. 2008. Disappearing head-
   waters: Patterns of stream burial due to urbanization.       Peterson, B. J. 2001. Control of nitrogen export from water-
   Frontiers in Ecology and the Environment 6:308–312.              sheds by headwater streams. Science 292:86–90.

England, L. E., and A. D. Rosemond. 2004. Small reduc-          Price, K., and D. S. Leigh. 2006. Morphological and sedimen-
    tions in forest cover weaken terrestrial-aquatic linkages        tological responses of streams to human impact in the
    in headwater streams. Freshwater Biology 49:721–734.             southern Blue Ridge Mountains, USA. Geomorphology


                                                           6 of 8
Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                                                                           Bent Mountain, Virginia



    78:142–160.                                                       22:1851–1873.

Rose, S., and N. E. Peters. 2001. Effects of urbanization on      Wallace, J. B., and S. L. Eggert. 2015. Terrestrial and lon-
   streamflow in the Atlanta area (Georgia, USA): A com-              gitudinal linkages of headwater streams. Southeastern
   parative hydrological approach. Hydrological Processes             Naturalist 14:65–86.
   15:1441–1457.
                                                                  Winter, T. C. 2007. The role of ground water in generating
Soil Survey Staff, Natural Resources Conservation Service,           streamflow in headwater areas and in maintaining base
     United States Department of Agriculture. Soil Survey Ge-        flow. JAWRA Journal of the American Water Resources
     ographic (SSURGO) Database for Bent Mountain Area               Association 43:15–25.
     of Interest, Virginia. Available online. Accessed July 22,
     2021.                                                        Wood, C. E., Jr. 1944. Notes on the flora of Roanoke County,
                                                                     Virginia. Rhodora 46:19.
Vanderhoof, M. K., C. R. Lane, M. G. McManus, L. C.
   Alexander, and J. R. Christensen. 2018. Wetlands inform        Zaimes, Tufekcioglu, and Schultz. 2019. Riparian land-use
   how climate extremes influence surface water expansion             impacts on stream bank and gully erosion in agricultural
   and contraction. Hydrology and Earth System Sciences               watersheds: What we have learned. Water 11:1343.




                                                             7 of 8
                                                                                                                                                                                                       Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
          Table 1. Select Mountain Valley Pipeline (MVP) wetland crossings in Bent Mountain area with National Cooperative Soil Survey (NCSS) soil classifications.
         Wetland ID     Impact type     Crossing type        Rutting Hazard        Suitability: subsurface drainage            Suitability: shallow excavation            Seedling mortality
                                                             Hazard of surface
                                                             rut formation                                                                                                "High" indicates that
                                                             through the           Evaluates soils potential to allow          Indicates limitations for excavations up   mortality pf propagated
                                                             operation of          contaminants into water. Indicates water    to 6’ depth. Based on ease of digging      seedlings is likely, and
                                                             equipment. Where      quality during drainage activities. “Very   and resistance to sloughing. Where         planting requires special
                                                             “Severe,” ruts form   limited” indicates that water quality is    “Very limited,” poor performance and       design, extra maintenance,
                                                             readily.              likely to be compromised.                   high maintenance can be expected.          and costly alteration.
                        Permanent
         W-Q11          Access Road     NA                   Severe                Very limited                                Very limited                               High
                        Permanent
         W-IJ10         Access Road     NA                   Severe                Very limited                                Very limited                               High
         W-KL17         Pipeline ROW    Dry-Ditch Open-Cut   Severe                Very limited                                Very limited                               High
         W-B25-PEM-1    Pipeline ROW    Dry-Ditch Open-Cut   Severe                Very limited                                Very limited                               High
         W-B24-PEM      Pipeline ROW    Dry-Ditch Open-Cut   Severe                Very limited                                Very limited                               High
         W-AB6-PFO-1    Pipeline ROW    Dry-Ditch Open-Cut   Severe                Very limited                                Very limited                               High
8 of 8




         W-AB6-PEM-2    Pipeline ROW    Dry-Ditch Open-Cut   Severe                Very limited                                Very limited                               High
                        Temporary
         W-Z7           Access Road     NA                   Severe                Very limited                                Very limited                               High
                        Temporary
         W-Z6           Access Road     NA                   Severe                Very limited                                Very limited                               High
                        Timber Mat      Conventional Bore
         W-B25-PSS-2    Crossing        (11ft dep)           Severe                Very limited                                Very limited                               High
                        Timber Mat      Conventional Bore
         W-EF46         Crossing        (21 ft dep)          Severe                Very limited                                Very limited                               High
                        Timber Mat      Conventional Bore
         W-IJ36         Crossing        (30 ft dep)          Severe                Very limited                                Very limited                               High
                        Timber Mat
         W-B25-PEM-1    Crossing        Dry-Ditch Open-Cut   Severe                Very limited                                Very limited                               High
                        Timber Mat
         W-B25-PEM-4    Crossing        NA                   Severe                Very limited                                Very limited                               High




                                                                                                                                                                                                                                                                                                  Bent Mountain, Virginia
                        Timber Mat
         W-B25-PEM-2    Crossing        NA                   Severe                Very limited                                Very limited                               High
                                                                                                                                                                                                  Geology, Hydrology, Ecology, and Soils may present challenges for construction of the Mountain Valley Pipeline near
                                   Table 2. Select MVP stream crossings in the Bent Mountain area with underlying NCSS soil classifications.
         Stream ID   Impact type   Crossing type      Stream Designation    Suitability: subsurface drainage            Suitability: shallow excavation            Erosion hazard
                                                                                                                        Indicates limitations for excavations in   Hazard of soil loss after
                                                                            Evaluates soils potential to allow          the top 6’ depth. Based on ease of         disturbance activities.
                                                                            contaminants into water. Indicates water    digging and resistance to sloughing.       “Very severe” indicates that
                                                                            quality during drainage activities. “Very   “Very limited” indicates that poor         erosion-control measures
                                                                            limited” indicates that water quality is    performance and high maintenance can       are costly and generally
                                                                            likely to be compromised.                   be expected.                               impractical.
                     Pipeline      Dry-Ditch Open-    Natural Trout,
         S-Y13       ROW           Cut                Coldwater Fishery     Very limited                                Very limited                               Very Severe
                                                      Orangefin madtom,
                                                      Non-listed mussels,
                     Pipeline      Dry-Ditch Open-    Natural Trout,
         S-Y14       ROW           Cut                Coldwater Fishery     Very limited                                Very limited                               Very Severe
                     Timber Mat    Conventional       Natural Trout,
         S-EF44      Crossing      Bore (21 ft dep)   Coldwater Fishery     Very limited                                Very limited                               Severe
                                                      Orangefin madtom,
                     Timber Mat    Conventional       Natural Trout,
9 of 8




         S-IJ89      Crossing      Bore (22 ft dep)   Coldwater Fishery     Very limited                                Very limited                               Severe
                     Timber Mat    Conventional       Natural Trout,
         S-IJ90      Crossing      Bore (22 ft dep)   Coldwater Fishery     Very limited                                Very limited                               Severe
                                                      Orangefin madtom,
                     Timber Mat    Conventional       Natural Trout,
         S-KL55      Crossing      Bore (22 ft dep)   Coldwater Fishery     Very limited                                Very limited                               Severe
                     Timber Mat    Conventional       Natural Trout,
         S-Y7        Crossing      Bore (25 ft dep)   Coldwater Fishery     Very limited                                Very limited                               Severe
                                                      Orangefin madtom,
                     Timber Mat    Conventional       Natural Trout,
         S-Y8        Crossing      Bore (25 ft dep)   Coldwater Fishery     Very limited                                Very limited                               Severe
                     Pipeline      Dry-Ditch Open-    Natural Trout,
         S-EF33      ROW           Cut                Coldwater Fishery     Very limited                                Very limited                               Severe
                                                      Orangefin madtom,
                     Pipeline      Dry-Ditch Open-    Natural Trout,
         S-EF34b     ROW           Cut                Coldwater Fishery     Very limited                                Very limited                               Severe




                                                                                                                                                                                                                                                                                             Bent Mountain, Virginia
                     Pipeline      Dry-Ditch Open-    Natural Trout,
         S-EF55      ROW           Cut                Coldwater Fishery     Very limited                                Very limited                               Severe
